Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 6, 7, 9-15 and 17 are pending in the application. Claims 2, 6, 7, 9-15 and 17 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23rd, 2021 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 21st, 2022.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims and/or the declaration filed August 23rd, 2021. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is rejected as indefinite based on the transitional phrase “comprising”. Claim 2 recites a preamble of “An active pharmaceutical compound for treating inflammation, comprising:” followed by a list of individual compounds. The chemical names found in claim 2 are complete compounds and it is unclear what effect “comprising” has on the individual compounds. For instance, it could be the case that Applicant is attempting to use the chemical names of claim 2 as base structures where the use of open-ended language implies that any of the compounds recited in claim 2 may contain additional substituents that are not currently part of the chemical names. It could also be the case that the claims should be interpreted to mean the compounds are selected from a group comprising and the compound could be outside those listed in the claim. It appears that Applicant is attempting to use “comprising” in the sense of a composition; however, since the term “compound” has an established meaning in the art, claim 2 should be amended to recite “An active pharmaceutical composition for treating inflammation, comprising…” the list of compounds. If Applicant is instead attempting to merely claim discrete compounds, claim 2 should be amended to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 2) Claim(s) 6, 7, 9, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. Bioorg. Med. Chem. 1999, 7 2415-2425.	
Foster et al. teach compounds of the following formula on page 2418 (Table 2):

    PNG
    media_image1.png
    351
    372
    media_image1.png
    Greyscale
.
The prior art table is replete with structures reading on the instant formula I since R3 of the prior art (corresponding to instant variable R1) contains numerous examples where R1 is hydrogen or ethoxycarbonyl, R1 and R2 of the prior art (corresponding to instant variables R2 and R3) are either hydrogen or methyl, and X (corresponding to the instant variable R5) is hydrogen, chloro, methyl or methoxy. In each prior art compound the position 

    PNG
    media_image2.png
    116
    420
    media_image2.png
    Greyscale

The prior art teaches generation of a composition containing two pharmaceutically acceptable carriers, i.e. water and methylcellulose. 
Regarding instant claims 6, 7, 9 and 10, these claims recite intended uses (for instance, treating inflammation) but only appear to require the presence of a compound and carriers. As noted in MPEP 2111.02(II): “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” In this situation, the prior art teaches the required components of the instantly claimed compositions.

(2 of 2) Claim(s) 6, 7, 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Database. Source=PCMD, AID=846, https://pubchem.ncbi.nlm.nih.gov/bioassay/846 (deposit date Nov. 15, 2008, accessed on Sept. 24, 2019) as evidenced by National Center for Biotechnology Information. PubChem Database. CID=1474654, https://pubchem.ncbi.nlm.nih.gov/compound/1474654 (created on July 11, 2005, accessed on Sept. 24, 2019).
AID 846 teaches an assay method in section “2 Protocol” where compounds (added in step 4) were mixed with a buffer (added in step 3) where the buffer contained water, sodium chloride, and Tween 20, each of which is a pharmaceutically acceptable carrier. Regarding the identity of the compound section “5 Data Table” teaches PubChem CID No. 1474654, which is 5,5-dimethyl-3-oxocyclohexen-1-yl 4-methylbenzoate and is embraced by formula I where R1 is H, R2 and R3 are methyl, X is O, R4 is H and R5 is methyl. The compound is further recited in claims 11 and 17. 
Regarding instant claims 6, 7 and 9-15, these claims recite intended uses (for instance, treating inflammation) but only appear to require the presence of a compound and carriers. As noted in MPEP 2111.02(II): “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” In this situation, the prior art teaches the required components of the instantly claimed compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626